Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 16/636,351 LOAD DETERMINATION DEVICE AND CORRESPONDING MANUFACTURING METHOD filed on 2/4/2020.  Claims 1-15 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a load determination device, the load determination device having  a load cell component having a load receiving portion, a fixed, portion and a load determination portion wherein the load determination portion is arranged between the load receiving portion and the fixed portion, a hull component of which the load is to be determined, the hull component being provided in contact with the load receiving portion, a base component for supporting the load cell component on a surface, the base component being provided in contact with the fixed portion a sealing component for sealing the load cell component within the load determination device, wherein the sealing component is arranged in sealing connection between the hull component and the base component, wherein the sealing component has a bellows portion surrounding the base component, wherein the bellows portion has a rotational symmetric rolling directed away from the surface. Perrea et al. and Schmittner et al. do not teach the bellows configuraton. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        4/27/22